 

 

MANAGEMENT AND OFFICERS CAPITAL APPRECIATION PLAN,
AN INCENTIVE STOCK OPTION PLAN
ADOPTED MAY 12, 1977
(As Amended August 9, 1990)


1. Purpose.

The purposes of this Plan are to attract, retain and motivate key employees of
Carpenter Technology Corporation and its wholly owned subsidiaries ("the
Corporation"), to encourage stock ownership by such employees by providing them
with a means to acquire a proprietary interest or to increase their proprietary
interest in the Corporation's success and to provide a greater community of
interest between such employees and the Corporation's stockholders.

2. Administration.

The Board of Directors ("the Board") shall be responsible for the operation of
the Plan. It shall be authorized, subject to the provisions of the Plan, from
time to time to establish such rules and regulations and to appoint such agents
as it deems appropriate for the proper administration of the Plan, and to make
such determinations under, and such interpretations of, and to take such steps
in connection with, the Plan or the options or stock appreciation rights granted
hereunder as it deems necessary or advisable. Any questions of interpretation as
determined by the Board shall be final and binding upon all persons. The Board
may delegate these powers to the Compensation and Stock Option Committee of the
Board, consisting of at least three Directors not participating in the Plan.

3. Participants.

Participants in the Plan will consist of such officers or key employees of the
Corporation as the Board in its sole discretion may, from time to time,
designate. The Board's designation of a participant at any time to receive
benefits under the Plan shall not obligate it to designate such person to
receive benefits at any other time. The Board shall consider such factors as it
deems pertinent in selecting participants and in determining the type and amount
of options and rights granted hereunder.

4. Types of Benefits.

Benefits under the Plan may be granted in (a) non-qualified stock options
("options" or individually an "option") which are intended to be nonstatutory
options not qualifying under Section 422 or any other section of the Internal
Revenue Code, and (b) stock appreciation rights, each as described below.

5. Shares Reserved Under the Plan.

(a) Subject to the provisions of Section 11, the maximum aggregate number of
shares which may be made available for options hereunder is 400,000 shares of
common stock of the Corporation and no more than 40,000 shares of said 400,000
shares shall be optioned to any one individual. The shares involved in the
unexercised portion of any terminated or expired option or stock appreciation
right under the Plan may again be subject to options under the Plan. Such shares
may be either authorized and unissued shares, or issued shares reacquired by the
Corporation.

6. Options.

Options may be granted by the Board from time to time, subject to the following
provisions:

(a) Each option granted under this Plan shall become exercisable by the optionee
only after the optionee has completed one year of employment immediately
following the date the option is granted, as determined by the Board (the "date
of grant"), and shall expire ten years from the date of grant. Exercise of any
or all prior existing options shall not be required.

(b) The option price per share of an option shall be determined by the Board but
shall not be less than the fair market value of the Corporation's stock on the
date of grant. For the purpose of this Plan, the term "fair market value" shall
mean the closing price of Carpenter Technology Corporation common stock on the
New York Stock Exchange on the date in question, or, in the absence of a closing
price on such date, then the closing price on the last trading day preceding the
date of grant, as reflected on the consolidated tape of New York Stock Exchange
issues.

(c) No option under this Plan may be transferable by the optionee except by will
or the laws of descent and distribution. In the event of the death of the
optionee more than one year after the date of grant and not more than three
months after the termination of the optionee's employment by the Corporation,
the option may be transferred to the optionee's personal representative, heirs
or legatees ("transferee") and may be exercised by the transferee before the
earlier of (i) the expiration of one year from the date of the death of the
optionee or (ii) the expiration of 10 years from the date of grant. In the event
of the retirement of an optionee, an option may be exercised prior to its
expiration during the five year period beginning with the date of retirement;
provided, however, that in the event of a retiree's death during such five year
period, unexercised options may be exercised by the transferee before the
earlier of either items (i) or (ii) of this Section 6(c). In all other cases of
termination of employment of an optionee, the option, if otherwise exercisable
by the optionee at the time of such termination, may be exercised within three
months after such termination.

Notwithstanding anything in the Plan to the contrary, in the event an optionee's
employment with the Corporation is terminated for "cause", the Board (or if the
Board has delegated its authority, the Compensation and Stock Option Committee)
may, in its sole discretion, cancel each unexercised option awarded to such
terminated optionee effective upon the termination. For purposes of this
Section, a termination for "cause" shall mean termination of an optionee's
employment with the Corporation which results from either (a) the optionee
committing an Intolerable Offense (as defined in the Corporation's Personnel
Practices and Policies as in effect on the date of termination) or (b) the
operation of the Corporation's Corrective Performance System (as set forth in
the Corporation's Personnel Procedures and Policies as in effect on the date of
termination).

(d) Each option shall be exercisable for the full amount or any part thereof,
including a partial exercise from time to time. All shares purchased under
options shall be paid for in full at the time of purchase. Exercised options may
be paid for with cash or stock of the Corporation which has been held by the
optionee for a period of at least six months, the value of which shall be the
fair market value on the date of exercise of the options, as determined in
Section 6(b) of the Plan.

7. Stock Appreciation Rights.

(a) Stock appreciation rights may be granted from time to time by the Board upon
such terms and conditions as it may prescribe. The Board shall grant one stock
appreciation right for every option share granted hereunder prior to August 9,
1990. The Board may in its discretion grant no more than one stock appreciation
right for every option share granted hereunder on or subsequent to August 9,
1990. A stock appreciation right shall be exercisable only with exercise and
surrender of the related option or portion thereof and shall entitle the
optionee to receive the excess of the fair market value of the shares of the
common stock for which the right is exercised on the date of such exercise over
the option price under the related option. Such excess is hereafter called "the
spread".

(b) A stock appreciation right shall be exercisable only to the extent and at
the same time that the related option is exercised.

(c) Upon the exercise of a stock appreciation right, the Corporation shall give
to the optionee an amount equivalent to the spread (less any applicable
withholding taxes) in cash, or in shares of the Corporation's common stock, or a
combination of both, as the Board shall determine. Such determination may be
made at the time of the granting of the stock appreciation right. The shares may
consist either in whole or in part of authorized and unissued shares or issued
shares reacquired by the Corporation. The payment of the stock appreciation
right spread in shares of common stock will correspondingly reduce the number of
shares reserved under Section 5. No fractional shares of common stock shall be
issued and the Board shall determine whether cash shall be given in lieu of such
fractional share or whether such fractional share shall be eliminated.

(d) A stock appreciation right shall terminate and may no longer be exercised
upon the termination or expiration of the related option.

(e) Income attributable to the exercise of a stock appreciation right shall not
be included in the calculation of pension or other benefits payable at any time
by reason of the optionee's employment by the Corporation.

(f) No stock appreciation right shall be transferable by the optionee except as
provided in Section 6(c) of this Plan.

8. Valuation Date.

The options granted hereunder shall be valued for Federal income tax purposes on
the date said options are exercised and the optionee, by accepting the option,
agrees not to elect to value said options for tax purposes at any other date,
including, without limitation, the date of grant.

9. Adjustment Provisions.

If the Corporation shall at any time change the number of issued shares of
common stock without new consideration to the Corporation (such as by stock
dividends, stock splits or stock combinations), the total number of shares
reserved for issuance under this Plan and the number of shares covered by each
outstanding benefit shall be adjusted so that the aggregate consideration
payable to the Corporation and the value of each benefit shall not be changed.
In the event of a merger or consolidation of the Corporation, the Board shall
make such adjustments with respect to options or take such other action as it
deems necessary or appropriate to equitably reflect such merger or consolidation
including, without limitation, the substitution of new options, the termination
of existing options or the acceleration of the right to exercise. Appropriate
adjustments shall be made by the Board in the terms of stock appreciation rights
to reflect the foregoing changes.

10. Change in Control.

(a) Notwithstanding anything in this Plan to the contrary, in the event of a
Change in Control of the Corporation (i) each Option shall become immediately
exercisable and (ii) each stock appreciation right shall be fully exercisable
for the sixty-day period immediately following the Change in Control of the
Corporation using the Change in Control Price instead of the fair market value
to determine the amount payable upon the exercise of such stock appreciation
right.

(b) For purposes of this Plan, a "Change in Control of the Corporation" shall be
deemed to have occurred if (A) any "person" (as such term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
"Exchange Act"), other than a trustee or other fiduciary holding securities
under an employee benefit plan of the Corporation or a corporation owned,
directly or indirectly, by the stockholders of the Corporation in substantially
the same proportions as their ownership of stock of the Corporation, is or
becomes the "beneficial owner" (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing 25% or
more of the combined voting power of the Corporation's then outstanding
securities; or (B) during any period of two consecutive years (not including any
period prior to the date this Section was adopted as an amendment to the Plan),
individuals who at the beginning of such period constitute the Board and any new
director (other than a director designated by a person who has entered into an
agreement with the Corporation to effect a transaction described in clauses (A),
(C) or (D) of this Subsection) whose election by the Board or nomination for
election by the Corporation's stockholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority thereof;
or (C) the shareholders of the Corporation approve a merger or consolidation of
the Corporation with any other corporation, other than a merger or consolidation
which would result in the voting securities of the Corporation outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) at least 75% of the combined voting power of the voting securities of
the Corporation or such surviving entity outstanding immediately after such
merger or consolidation, or (D) the shareholders of the Corporation approve a
plan of complete liquidation of the Corporation or an agreement for the sale or
disposition by the Corporation of all or substantially all the Corporation's
assets.

(c) For purposes of this Plan, Change in Control Price shall mean the higher of
(i) the highest price paid per share of Corporation common stock in any
transaction constituting a Change in Control or (ii) the highest fair market
value per share of Corporation common stock as reported in the Wall Street
Journal at any time during the sixty-day period preceding the Change in Control.

11. Amendment, Modification and Termination of the Plan.

The Board, at any time, may terminate, and at any time and from time to time,
and in any respect, may amend or modify, the Plan; provided, however, that no
such action by the Board, without approval of the stockholders, may (a) increase
the total amount of common stock which may be purchased under options granted
under the Plan or the maximum number of shares of common stock for which options
may be granted under the Plan to any one individual, except as contemplated in
Section 9, (b) permit options to be granted at less than fair market value, (c)
permit any person while a member of the committee contemplated in Section 2 to
be eligible to receive or hold an option or stock appreciation right under the
Plan or (d) change the manner of computing the spread upon the exercise of a
stock appreciation right.

12. Effective Date of the Plan.

The Plan shall become effective upon approval by the Board; provided, however,
that the Plan shall be submitted for ratification by the stockholders at the
Annual Meeting to be held on November 7, 1977, and if not ratified shall be of
no force and effect. All options and stock appreciation rights granted prior to
such Annual Meeting shall be granted subject to ratification of the Plan by the
stockholders of the Corporation at such Meeting and no option shall be
exercisable before such ratification.

 

STK15.10